Citation Nr: 1453244	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-44 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1951 to September 1961, and from April 1966 to January 1972.  There was additional service from February 1962 to April 1966.  The Veteran died in December 2008, and the Appellant is the Veteran's surviving spouse.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In May 2011, the Board remanded the case for further development.  The claim was denied in a July 2012 supplemental statement of the case, and the case is again before the Board for further appellate proceedings.  

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The Board notes that substitution is not applicable in this case because there was no pending claim or appeal at the time of the Veteran's death.  The Board acknowledges the August 2008 rating decision that denied service connection for prostate cancer and denied reopening the previously denied claim for service connection for diabetes mellitus.  However, because the Veteran did not file a notice of disagreement prior to death, there was no claim or appeal pending at the time of his death, and the Appellant is not eligible for substitution.  See VBA Fast Letter 10-30; 76 Fed. Reg. 8666, 8673 (proposed Feb. 15, 2011).  

The Board further concludes that the issues of (a) entitlement to service connection for prostate cancer for accrued benefits purposes and (b) whether new and material evidence sufficient to reopen a previously denied claim of service connection for diabetes mellitus for accrued benefits purposes, are not before the Board.  An accrued benefits claim arises after an entitled payee (e.g., the Veteran) has died during the pendency of a claim.  38 C.F.R. § 3.1000 (2014).  Per the Board's May 2011 remand directives, the Agency of Original Jurisdiction (AOJ) sent a letter to the Appellant in October 2011 and requested her to clarify whether she intended to claim for entitlement to service connection for prostate cancer for accrued benefits purposes and to reopen the previously denied claim of service connection for diabetes mellitus for accrued benefits purposes.  The October 2011 also requested the Appellant to submit evidence that the Veteran was exposed to an herbicide agent to support such claims.  To this date, the Appellant has not responded to the October 2011 letter.  Therefore, if any such claims for accrued benefits purposes were pending at the time of the October 2011 letter, such claims are considered abandoned.  38 C.F.R. § 3.158.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on December 2008, and the immediate cause of death was congestive heart failure, acute myocardial infarction, and atherosclerotic cardiovascular disease, and significant conditions contributing to death were prior cerebrovascular accident, diabetes mellitus type II, and prostate cancer.  

2.  At the time of the Veteran's death, service connection was in effect for bilateral hearing loss, rated as 60 percent disabling, and tinnitus, rated as 10 percent disabling.   

3.  The Veteran's service-connected disabilities did not contribute substantially or materially to or accelerate his death. 

4.  The Veteran did not serve on land or in the waters offshore of the Republic of Vietnam during the Vietnam War era; therefore, exposure to an herbicide agent may not be presumed, and he was not otherwise exposed to an herbicide agent during service.

5.  The Veteran's congestive heart failure, acute myocardial infarction, atherosclerotic cardiovascular disease, cerebrovascular accident, diabetes mellitus type II, and prostate cancer did not manifest in service or within the first post-service year, and such disabilities were not otherwise etiologically related to service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1112, 1116, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2014).



	(CONTINUED ON NEXT PAGE)
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with Board Remand

In May 2011, the Board remanded the claims and directed the AOJ to provide to the Appellant tailored notice regarding how to substantiate her claim under Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).  The Board also directed the AOJ to contact the Appellant and request that she clarify whether she intended to claim for entitlement to service connection for prostate cancer for accrued benefits purposes and to reopen the previously denied claim of service connection for diabetes mellitus for accrued benefits purposes.  The Board also directed the AOJ to attempt to obtain outstanding private treatment records from Sacred Heart Hospital from May 2007 to December 2008, and to obtain a VA medical opinion if additional evidence is submitted to indicate that the Veteran was exposed to an herbicide agent.  In an October 2011 letter, the AOJ provided to the Appellant the requested corrective notice under Hupp, requested the Appellant to clarify whether she intended to claim for accrued benefits, and asked the Appellant to complete and return a VA Form 21-4142 for any of the Veteran's private treatment providers, specifically to include for Sacred Heart Hospital from May 2007 to December 2008.  To this date, the Appellant has not responded to this letter, and as a result, the AOJ was unable to obtain outstanding private treatment records.  The AOJ found no additional evidence tending to indicate that the Veteran was exposed to an herbicide agent, and therefore no VA medical opinion was obtained.  The Veteran's claim was readjudicated in a July 2012 supplemental statement of the case.  

Therefore, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for service connection for a veteran's cause of death, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

The Appellant was provided pre-adjudication notice by letter in March 2009, in which the Appellant was notified of the conditions for which the Veteran was service connected at the time of his death, how to substantiate a claim for service connection for the Veteran's cause of death, and described the respective duties of VA and the Appellant in obtaining evidence.  An additional notice letter was sent in October 2011, during the course of the appeal.  To the extent that complete VCAA notice with respect to the claim on appeal was not sent until after the AOJ's initial adjudication of the claim, the Board notes that following the October 2011 letter and completion of all necessary development of the record, the AOJ readjudicated the claim in July 2012.  See generally Overton v. Nicholson, 20 Vet. App. 427, 437 (2006).  There is no indication in the record that the ultimate decision of the AOJ on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  Thus, the Board finds there is no prejudice to the Appellant in proceeding at this point with issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).   

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, service personnel records, relevant post-service treatment records, and lay statements have been associated with the record.  

As discussed below, the record does not establish any in-service occurrence that could have resulted in the disabilities that are shown to have caused or contributed to the Veteran's death.  Further, there is no competent medical evidence to indicate that the disabilities that were service-connected at the time of death may have caused or contributed to the Veteran's death.  For these reasons, obtainment of a VA medical opinion is not warranted to determine whether the disabilities that caused or contributed to the Veteran's death were related to service and whether the disabilities for which the Veteran was service-connected at the time of death contributed to his death.  DeLaRosa v. Peake, 505 F.3d 1319 (Fed. Cir. 2009); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2009).  

The Board acknowledges that private treatment records from Sacred Heart Hospital from May 2007 to December 2008, to include the terminal hospital records, are outstanding from the claims file.  As discussed above, in an October 2011 letter, the AOJ asked the Appellant to complete and return a VA Form 21-4142 for the release of private treatment records from any of the Veteran's private treatment providers, specifically to include Sacred Heart Hospital from May 2007 to December 2008.  To this date, the Appellant has not responded.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, without the Veteran's participation, the VA is unable to obtain these relevant outstanding private treatment records.  No additional actions were available or required of the VA.  

The Board acknowledges that the record indicates Veteran claimed for benefits from Social Security Administration (SSA).  See SSA Inquiry.  On review, the Board notes that the SSA Inquiry performed by the RO shows that the Veteran was in receipt of benefits effective in April 1996, the month after he turned sixty-two years old.  Thus, the SSA inquiry indicates that the Veteran was in receipt of retirement benefits from the SSA beginning in April 1996. The Board acknowledges that the SSA inquiry notes a "Disability Onset Date" in October 1985.  The Veteran's SSA disability benefits, if any, were terminated as of the date of his receipt of SSA retirement benefits.  Under the SSA's policy for retention and disposal of claims folders, to include folders on claims that have been denied, folders for terminated claims are transferred to the FRC after being identified as eligible for transfer and then destroyed up to 10 years thereafter.  See Claims Folders Systems, Social Security Administration, Office of the General Counsel, Office of Public Disclosure, 68 Fed. Reg. 15784 (April 1, 2003).  

Because almost two decades have passed since the Veteran's termination of SSA disability benefits in April 1996, the Board concludes that further efforts to obtain any SSA records pertaining claimed disabilities would be futile.  Accordingly, the duty to assist does not require further attempt to obtain any evidence from the SSA concerning the Veteran's service-connected disabilities and the disabilities that are shown to have caused or contributed to his death.  See 38 C.F.R. § 3.159(c)(2).  The Board also notes that there is no indication in the record and no report by the Appellant or the Veteran during his lifetime that the Veteran claimed for SSA disability benefits for the service-connected disabilities or for the disabilities that are shown to have caused or contributed to his death.  

Because there is no indication in the record that any other additional evidence that would possibly substantiate the claims is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

Governing Law

Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In determining whether a service-connected disability contributed substantially or materially to death, the evidence must show that the it combined to cause death or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In general, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2) .

A disability may be service-connected if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests brain hemorrhage, cardiovascular disease, or diabetes mellitus to a compensable degree within the first post-service year, such disease shall be presumed service-connected, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

A veteran who served in the Republic of Vietnam during active service during the period from January 9, 1962 to May 7, 1975 shall be presumed to have been exposed to an herbicide agent during active service, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  There is a presumption of service connection for a Veteran who was exposed to an herbicide agent during active service and is diagnosed with prostate cancer, diabetes mellitus type II, or cardiovascular disease that manifested to a compensable degree at any time after service, unless there is affirmative evidence to show that the disease is not related to exposure to an herbicide agent.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

Analysis

The certificate of death shows that the Veteran died on December 2008, and the immediate cause of death was congestive heart failure, acute myocardial infarction, and atherosclerotic cardiovascular disease.  The certificate of death also shows that other significant conditions contributing to death were prior cerebrovascular accident, diabetes mellitus type II, and prostate cancer.  No autopsy was performed.  

At the time of the Veteran's death, service connection was in effect for bilateral hearing loss, rated as 60 percent disabling, and tinnitus, rated as 10 percent disabling.  Because bilateral hearing loss and tinnitus are not shown to materially affect a vital organ, and there is no competent medical evidence to indicate that bilateral hearing loss and tinnitus caused or contributed substantially or materially to the cause of death, the Board concludes that the Veteran's service-connected disabilities of bilateral hearing loss and tinnitus did not cause or contribute substantially or materially to or accelerate his death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Further, the preponderance of the evidence is against findings that the disabilities that caused or contributed to the Veteran's death (namely congestive heart failure, acute myocardial infarction, atherosclerotic cardiovascular disease, cerebrovascular accident, diabetes mellitus type II, and prostate cancer) were incurred in or aggravated by service.  

First, the Appellant argues that the Veteran was exposed to an herbicide agent in service.  See May 2009 notice of disagreement; November 2010 Form 9 Appeal.  The Appellant reports that her husband told her that he was sent to Vietnam from Thailand on two separate occasion on Temporary Duty (TDY) to purchase food and other supplies.  The Appellant also reports that an herbicide agent was used on the perimeter of the Veteran's assigned based in Thailand, and he may have been exposed to herbicides in Thailand at Nakhon Phanom.  Id.  During his lifetime, the Veteran reported that he was exposed to herbicides allegedly during two tours in Vietnam.  See e.g., July 2001 Veteran's claim.  

The Appellant is competent to report what the Veteran has told her, and the Veteran is competent to report his observations.   However, there is no indication in the Veteran's service personnel records that he was ever sent to Vietnam on Temporary Duty, or that he served in Vietnam, or that he served on a ship that traveled in the waters offshore Vietnam at any point during his service.  In fact, the service personnel records show that the Veteran served two tours in the Air Force in Thailand from October 1966 to September 1967, and from June 1969 to June 1970.  The Board notes that though the Veteran meritoriously performed his duties as a Food Service Steward while serving in Thailand, there is no indication that his duties included visiting Vietnam to purchase food and other supplies.  Here, the Veteran appears to have sincerely believed his recollection as to serving in Vietnam for two tours and visiting Vietnam to purchase food and other supplies.  However, this testimony is at odds with the service records.  Therefore, the Board finds that the Veteran was not a reliable historian, and the contention that the Veteran served in Vietnam is not credible, and thus, his statements have no probative value.  

The Board acknowledges that the Veteran received the Republic of Vietnam Campaign Medal and the Vietnam Service Medal for active service in the Air Force.  See DD-214; May 2009 notice of disagreement.  However, the Air Force awards the Vietnam Service Medal to any service member to flight crews that flew missions over Vietnamese air space.  Also, the Vietnam Campaign Medal was awarded to any service member who participated in a large-scale military campaign during certain periods of time.  It may also be awarded to any service member who, while serving outside the geographical limits of the Republic of Vietnam, provided direct combat support to the Republic of Vietnam armed forces for a period exceeding six months.  Therefore, the award of these medals is not affirmative evidence that the Veteran served in the Republic of Vietnam.   

For these reasons, the Board finds that during the requisite time period, the Veteran did not serve in the Republic of Vietnam, in the waters offshore Vietnam, or in other locations with conditions of service involving duty or visitation in Vietnam; therefore, exposure to an herbicide agent may not be presumed.  38 C.F.R. § 3.307(a).  

Further, there is no affirmative evidence in the record to show that the Veteran was exposed to an herbicide agent in service, to include during his service in Thailand.  For example, there is no indication in the service records that the Veteran served in Thailand from April 2 to September 8, 1964, in the Pranburi Military Reservation near Pranburi, Thailand.  See October 2011 letter from VA (indicating limited testing of tactical herbicides was conducted in Thailand from April 2 to September 8, 1964, in the Pranburi Military Reservation near Pranburi, Thailand).  

The Board acknowledges that the Appellant submitted a printout from the VA website indicating that a veteran who served on the Nakhon Phamon Royal Thai Air Force base, near the air base perimeter anytime between February 1961 and May 1975, may have been exposed to herbicides.  An undated "Memorandum for Record - Herbicide Use in Thailand" shows that the Compensation and Pension Service conducted investigation as to whether the Veteran was exposed to herbicides during his service in Thailand.  This Memorandum reflects facts that are not sufficient to establish tactical herbicide exposure for any veteran based solely on service in Thailand.  

This Memorandum does concede sporadic use of non-tactical (commercial) herbicides within fenced perimeters, and indicates that if the Veteran's occupation or unit was one that regularly had contact with the base perimeter (e.g., security police units and dog handlers), there was a greater likelihood of exposure to commercial pesticides, including herbicides.  On review, the Board notes that the Veteran's occupation in service was Steward Supervisor, and the service personnel records detail his specific duties when serving on the Nakhon Phamon Royal Thai Air Force base from October 1966 to September 1967, and from June 1969 to June 1970.  The service personnel records show that the Veteran worked in the kitchen, storeroom, and dining areas, and there is no indication that his duties had regular contact with the base perimeter.  For these reasons, there is no affirmative evidence to indicate that the Veteran was exposed to an herbicide agent, tactical or non-tactical, during his service in Thailand.  

For these reasons, the Board concludes that the Veteran may not be presumed to have been exposed to an herbicide agent, and the Veteran was not otherwise exposed to an herbicide agent in service.  Accordingly, the Veteran's congestive heart failure, acute myocardial infarction, atherosclerotic cardiovascular disease, diabetes mellitus type II, and prostate cancer are not presumed to have incurred in service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a); 3.309(e).  	

Second, the preponderance of the evidence is against a finding that the Veteran's congestive heart failure, acute myocardial infarction, atherosclerotic cardiovascular disease, cerebrovascular accident, diabetes mellitus type II, and prostate cancer may be otherwise presumed service-connected.  	

Regarding the Veteran's cardiovascular disease, the Board acknowledges that an in-service electrocardiographic record in May 1956 shows that the Veteran complained of chest pain and notes the following under the summary, serial changes, and implications section: tendency to bracycardia, tendency to left axis dev[iation], EKG within normal limits.  Given the May 1956 impression of "EKG within normal limits," the Board does not find that the May 1956 impressions of a "tendency" to bracycardia and "tendency" to left axis deviation constitute findings of manifestation of cardiac abnormality at that time.  Thereafter, there is no other indication in the service treatment records of complaints or treatment for chest pain.  Significantly, after May 1956, all in-service medical examination reports, to include the June 1971 retirement examination report and all electrocardiographic records, indicate no cardiovascular defects and show the heart in normal condition.  See e.g., July 1957 physical examination report; January 1965 and March 1970 electrocardiographic records.  

Significantly, there is no lay argument by Appellant or by the Veteran during his lifetime that his cardiovascular disease first manifested in service.  See November 2010 Form 9 Appeal (Appellant argues that the Veteran's cardiovascular disease was due to his alleged exposure to herbicides).  In fact, though the Veteran did submit claims for service connection for diabetes mellitus type II and prostate cancer during his lifetime, he never submitted a claim for service connection for his cardiovascular disease.  See July 2001 and February 2008 Veteran's claims.  The Board also notes that there is no evidence in the record of complaints or treatment for the Veteran's cardiovascular disease until decades after separation from service, and the record shows no lay reports of chronicity of cardiovascular disease symptoms originating in service and continuing since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  For these reasons, the Board finds that the preponderance of the evidence is against findings that there was a combination of manifestations to identify cardiovascular disease in service and that there was chronicity of cardiovascular disease in service.  

In sum, the preponderance of the evidence does not show that the Veteran's cardiovascular disease manifested in service, within the first post-service year, nor is continuity of symptomatology present.  Accordingly, service connection for cardiovascular disease may not be presumed.  38 C.F.R. §§ 3.303(b), 3.307.
	
The Board also notes that there is no lay argument or competent medical evidence to indicate that the Veteran's congestive heart failure, acute myocardial infarction, cerebrovascular accident, diabetes mellitus type II, and prostate cancer manifested in service or within the first post-service year.  Accordingly, service connection for these disabilities may not be presumed.  38 C.F.R. § 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Third, the Veteran's congestive heart failure, acute myocardial infarction, atherosclerotic cardiovascular disease, cerebrovascular accident, diabetes mellitus type II, and prostate cancer are not otherwise shown to have been caused or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303.  The evidence indicates no event, injury, or disease in service that caused or aggravated the congestive heart failure, acute myocardial infarction, atherosclerotic cardiovascular disease, cerebrovascular accident, diabetes mellitus type II, or prostate cancer.  The Board notes that because the record is silent for treatment or complaints for these disabilities for decades after discharge from service, it is very unlikely that that the disabilities incurred in service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it is proper to consider the Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).  Because an in-service incurrence or aggravation of a disease or injury is not shown, the second Shedden element is not met, and service connection for the Veteran's congestive heart failure, acute myocardial infarction, atherosclerotic cardiovascular disease, cerebrovascular accident, diabetes mellitus type II, and prostate cancer is not warranted.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

For the above reasons, the Board concludes that the preponderance of the evidence is against a finding that a disability incurred in or caused by service caused or contributed substantially or materially to the Veteran's death.  As the preponderance of the evidence is against the claim of service connection for the Veteran's cause of death, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for the Veteran's cause of death is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


